UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file numbers 000-32141 DMH INTERNATIONAL, INC. (Name of registrant as specified in its charter) Nevada 27-2689205 (State or Other Jurisdiction of Organization) (IRS Employer Identification Number) 12502 West Atlantic Blvd, Coral Springs, Florida (Address of principal executive offices) (Zip Code) (954) 509-0911 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (asdefined in Rule12b-2 of the Exchange Act). Yeso No þ The number of shares outstanding of the registrant's common stock, par value $0.001 per share, as of May 15, 2013 there were 212,500,000 shares of common stock. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 1 C Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through March 31, 2013 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through March 31, 2013 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosure 19 Item 5. Other Information 19 Item 6. Exhibits 19 DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Financial Statements (Unaudited) (Expressed in US dollars) For the three months ended March 31, 2013 Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 1 C Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through March 31, 2013 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through March 31, 2013 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 PART I. FINANCIAL INFORMATION Item 1. Financial Statements DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Balance Sheets March 31, 2013 $ December 31, 2012 $ (Unaudited) ASSETS Cash 64 Total Assets 64 LIABILITIES Current Liabilities Accounts payable and accrued liabilities Accounts payable – related party Due to related parties, net Total Liabilities STOCKHOLDERS’ DEFICIT Preferred stock - - Authorized: 10,000,000 preferred shares with a par value of $0.001 per share; Issued and outstanding: nil preferred shares Common stock Authorized: 250,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 161,000,000 common shares at March 31, 2013 and December 31, 2012 Common stock issuable - Additional paid-in capital ) ) Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit 64 (The accompanying notes are an integral part of these unaudited financial statements) 1 DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Statement of Operations (Unaudited) For the Three Months Ended March 31, Accumulated from March 26, 2010 (Date of Inception) $ $ to March 31, 2013 $ Revenues - - - Operating Expenses General and administrative 25 Management fees Professional fees - Wages and salaries - - Total Operating Expenses Other Expenses Imputed interest Total Other Expenses Net Loss ) ) ) Net Loss per Share – Basic and Diluted ) ) Weighted Average Shares Outstanding – Basic and Diluted (The accompanying notes are an integral part of these unaudited financial statements) 2 DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Accumulated from March 26, 2010 (Date of Inception) to March 31, $ $ $ Operating Activities Net loss for the period ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Imputed interest Changes in operating assets and liabilities: Accounts Payable – Related Party Accounts payable and Accrued liabilities - Net Cash Used in Operating Activities ) - ) Financing Activities Due to related parties – borrowings - - Due to related parties – repayments ) - ) Proceeds from loan - Proceeds from common stocks subscribed - Net Cash Provided By Financing Activities - Increase (decrease) in Cash - Cash – Beginning of Period 64 - - Cash – End of Period - Non-cash financing activities: Transfer of loan - Effect of reverse merger - - (The accompanying notes are an integral part of these unaudited financial statements) 3 DMH INTERNATIONAL, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Description of Business and Reverse Acquisition a) Description of Business DMH International, Inc. (the “Company”) was incorporated in the state of Florida on March 26, 2010. The Company is a development stage company as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, “Development Stage Entities”. b) Going Concern These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. During the period ended March 31, 2013, the Company has a working capital deficit of $762,799 and accumulated deficit of $1,165,093. The continuation of the Company as a going concern is dependent upon the continued financial support from its management, and its ability to identify future investment opportunities and obtain the necessary debt or equity financing, and generating profitable operations from the Company’s future operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. c) Reverse Acquisition On December 11, 2012, the Company entered into a share exchange agreement with DMH International, Inc. (“DMHI”), a public shell company. Pursuant to the agreement, DMHI acquired all of the outstanding shares of common stock of the Company (100 common shares) by issuing 125,000,000 common shares, comprised of 100,000,000 common shares from the President and Director of the Company and 25,000,000 newly issued common shares.Furthermore, the President and Director of DMHI cancelled 100,000,000 common shares as part of the share exchange agreement.As a result of the share exchange, the former shareholders of the Company controlled approximately 78% of the issued and outstanding common shares of DMHI resulting in a change in control.The transaction was accounted for as a reverse recapitalization transaction, as DMHI qualifies as a non-operating public shell company given the fact that the Company held nominal net monetary assets, consisting of only cash at the time of merger transaction.As Touch Medical Solutions, Inc. is deemed to be the purchaser for accounting purposes under recapitalization accounting, the equity of the Company is presented as the equity of the combined company and the capital stock account of the Company is adjusted to reflect the part value of the outstanding and issued common stock of the legal acquirer (DMHI) after giving effect to the number of shares issued in the share exchange agreement. Shares retained by DMHI are reflected as an issuance as of the acquisition date for the historical amount of the net assets of the acquired entity, which in this case is zero. 2. Summary of Significant Accounting Policies a) Basis of Presentation and Principles of Consolidation The unaudited financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) and are expressed in U.S. dollars. All the intercompany accounts and transactions have been eliminated. The Company’s fiscal year end is December 31. 4 DMH INTERNATIONAL, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (Unaudited) 2.Summary of Significant Accounting Policies (continued) b) Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the useful life and valuation of long-lived assets, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. c) Interim Financial Statements These interim financial statements have been prepared on the same basis as the annual financial statements and in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. d)Cash and cash equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents.As at March 31, 2013 and December 31, 2012, the Company had no cash equivalents. e) Property and Equipment Property and equipment is comprised of computer equipment and is recorded at cost.The Company amortizes the cost of equipment on a straight-line basis over their estimated useful lives of three years. The Company reviews all property and equipment for impairment annually. f)Revenue Recognition Revenue will be recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service has been provided, and collectability is assured.The Company is not exposed to any credit risks as amounts are prepaid prior to performance of services. g)Basic and Diluted Net Loss per Share The Company computes net loss per share in accordance with ASC 260, Earnings per Share. ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. As at March 31, 2013 and 2012, the Company had no potentially dilutive shares. 5 DMH INTERNATIONAL, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (Unaudited) 2. Summary of Significant Accounting Policies (continued) h)Financial Instruments The Company adopted the FASB standard related to fair value measurement at inception. The standard defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. The standard applies under other accounting pronouncements that require or permit fair value measurements and, accordingly, does not require any new fair value measurements. The standard clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. The recorded values of long-term debt approximate their fair values, as interest approximates market rates. As a basis for considering such assumptions, the standard established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows. · Level 1. Observable inputs such as quoted prices in active markets; · Level 2. Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and · Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The Company’s financial instruments are cash, accounts payable, accrued liabilities and amounts due to related parties. The recorded values of cash, accounts payable, accrued liabilities and amounts due to related parties approximate their fair values based on their short-term nature. The following table presents assets that were measured and recognized at fair value as of March 31, 2013 on a recurring basis: Description Level 1 Level 2 Level 3 Total Realized Loss $
